DETAILED ACTION
This action is in response to the applicant’s amendment filed on 09 June 2021. 
Claims 1-20 are pending and examined. Claims 1, 10 and 19 are currently amended. Claim 20 is new claim.  
Response to Amendment
The Amendment filed 09 June 2021 has been entered. Claims 1-20 remain pending in the application.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 09 June 2021, with regard to the rejections of claim 1 under 35 USC 101 have been fully considered but they are not persuasive. 
Applicant argues that in the amended claim 1 with the “obtaining” and “tracking” is not directed to mental processes, the examiner respectfully disagrees. 
The determining, defining and tracking steps in claim 1 can be performed in the mind. The “obtaining” and “outputting” steps are recited at a high level of generality (i.e. as a general means of data acquisition and information outputting), which is an insignificant extra-solution activity that amounts to “necessary data gathering and outputting” and cannot provide an inventive concept. Accordingly, the amended elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Applicant argues that claim 1 “as a whole integrated the recited judicial exception into a practical application of the exception”, the Examiner respectfully disagrees.

Applicant further argues that “claims are analogous to the patent-eligible claims in Thales Visionix Inc. v. United States, 850 F.3d 1343 (Fed. Cir. 2017)”, the Examiner respectfully disagrees. 
Claims in Thales Visionix Inc. v. United States, 850 F.3d 1343 (Fed. Cir. 2017) explicitly recites specific types of sensors used for data gathering. In Thales, Court reasoned that the claims are not directed to an abstract idea because they “specify a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform.”  Although the context of Thales and instant application is similar in that manipulation of data to determine position and orientation of an object/obstacle for a moving platform/vehicle, there is no sensor recited in the claim, let alone a particular configuration of inertial sensors as recited in Thales.   
From above, claims 1 is an abstract idea grouped as mind process without significantly more. Therefore the rejections of claim 1 under 35 USC 101 are maintained.
Claims 10 and 19 recite similar languages as claim 1 and are rejected for the same reasons above.
For the same reasons, and because they fail to cure the deficiencies of claims 1 and 10, claims 2-9, 11-18 and 20 are further rejected. 

Applicant’s arguments, see Arguments/Remarks, filed 09 June 2021, with regard to the rejections of claim 1 under 35 USC 103 have been fully considered but are not persuasive. 
Applicant argues that “the coordinate system of Herley is established based on image data pixels contained in the scanned image data (see Herley, paragraph [0002]), but not relate to object detection from point cloud, the examiner respectfully disagrees.
Barth teaches a bird’s eye view of 3-D point model of oncoming vehicle reflecting the shape of the vehicle (page 565, section III. E., Fig. 4), which is a projection of the 3-D point model, i.e. “a set of two-dimensional plane coordinates corresponding to a target obstacle point cloud”. When combined with Herley, the vehicle can be represented by a bounding rectangle and the direction of the vehicle can be determined based on the set of 2D plane coordinates (Herley, para 0073-0075) to facilitate a method of vehicle tracking and collision avoidance (Barth, page 570, Conclusion). Therefore the prior arts teach the claim and 35 USC 103 rejections are maintained.

Barth teaches obtaining 3D point cloud data by vehicle sensors (see at least Barth, page 563, paragraph 2 of the right column, page 564, section C and Fig. 3, also see page 562, first paragraph of Section III).  
Herley teaches determining a set of two-dimensional plane coordinates (see at least Herley, para 0079, Fig. 5B). Barth teaches point cloud of an oncoming vehicle at different time steps, i.e. a target object as a target obstacle point cloud (see at least Barth, Fig. 4, oncoming vehicle is the target object in the form of a point cloud). When Herley and Barth are combined, the method of Herley can be used in Barth to determine a set of plane coordinates for the point cloud representing vehicles of Barth to detect vehicles and determine the directions.
Herley teaches determining a candidate direction information set of the target object based on the set of two-dimensional plane coordinates (see at least Herley, para 0072, convex hull formed for the target object and the side of the convex hull represent a candidate direction information set).
The Applicant further argues that Herley does not disclose “tracking an obstacle…based on the direction information…” the examiner respectfully disagrees. 
Barth teaches tracking an obstacle corresponding to the target obstacle point cloud for route planning (see at least Barth, page 562, section III. A. 3-D point cloud reflecting obstacle 
Claims 10 and 19 recite similar languages as claim 1 and are rejected for the same reasons above.
With respect to the dependent claims 2-9 and 11-18, the applicant provides no additional arguments other than their dependency from the independent claims 1 and 10. Because independent claims 1 and 10 are not allowable, dependent claims 2-9 and 11-18 are not allowable.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for outputting obstacle information comprising: determining a set of two-dimensional plane coordinates, determining a candidate direction information set, determining a target value, defining candidate direction information, and tracking an obstacle as recited in independent claims 1, 10 and 19. The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by at least one processor”. That is, other than reciting “by at least one processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by at least one processor” language, the claim encompasses a person looking at data collected and forming a simple judgement. The mere nominal recitation of by a processor does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
necessary data gathering and outputting”, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the outputting step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background recites that obtaining/outputting, when recited at a high generality, are conventional information acquiring/outputting used in vehicle controls, and the specification does not provide any indication that the outputting step is anything other than a conventional data transmission within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is 
Dependent claims 2-9, 11-18 and 20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Herley (US20060072818, hereinafter Herley), in view of Barth (“Estimating the Driving State of Oncoming Vehicles From a Moving Platform Using Stereo Vision”).
As to claims 1, 10 and 19, Herley teaches a method, an apparatus and a non-transitory computer storage medium for outputting obstacle information, comprising: 
determining a set of two-dimensional plane coordinates (Herley, para 0079 teaches a set of two dimensional coordinates, also see Fig. 5B);
determining a candidate direction information set of the target object based on the set of two-dimensional plane coordinates (Herley, para 0070 teaches cardinal compass directions; para 0072 teaches convex hull formed for the target object and the side of the convex hull represent a candidate direction information set);
 for each piece of candidate direction information in the candidate direction information set, determining a target value of the target object in a direction indicated by the candidate direction information based on the target object and a circumscribing rectangle of the target object in the direction indicated by the candidate direction information (Herley, para 0073 teaches circumscribing rectangles along the side of the convex hull, i.e., in the direction indicated by the candidate direction information; para 0074 teaches the area of the circumscribing rectangle is calculated, i.e. the target value; also see Fig. 3 and 4); 
defining candidate direction information including a minimum target value in the candidate direction information set as direction information corresponding to the target object (Herley, para 0074 teaches circumscribing rectangle for the convex hull having the minimum area is defined as minimum area rectangle, which maximizes the number of image pixels and minimizes background pixels, i.e. the minimum area rectangle best represent the information of the target object including direction information; also see Fig. 3 and 4); and 
outputting the direction information corresponding to the target object (Herley, para 0075 teaches outputting minimum area rectangle which carries the direction information; Fig. 5F, 6F shows the minimum area rectangle represents the direction of the target object; also see Fig. 4),
wherein the method is performed by at least one processor (see at least Herley, para 0054 for a processor to perform the method).
Herley does not explicitly teach obtaining three-dimensional point cloud data collected by various vehicle sensors, determining a target obstacle point cloud based on the three-dimensional point cloud data, and tracking an obstacle corresponding to the target obstacle point cloud for route planning based on the direction information corresponding to the target obstacle point cloud. 
However, in the same field of endeavor, Barth teaches obtaining 3D point cloud data by vehicle sensors (see at least Barth, page 563, paragraph 2 of the right column, stereo vision sensor collecting image points, page 564, section C and Fig. 3, also see page 562, first paragraph of Section III), point cloud of an oncoming vehicle at different time steps, i.e. a target object (see at least Barth, Fig. 4, oncoming vehicle is the target object in the form of a point cloud), a target object as a target obstacle point cloud and tracking an obstacle corresponding to the target obstacle point cloud for route planning (see at least Barth, page 562, section III. A. teaches 3-D point cloud reflecting obstacle shape; page 565, section III. E. and Fig. 4 teach bird’s eye view of 3-D point model of oncoming vehicle reflecting the shape of the vehicle; page 560, para 2 of Introduction teaches collision avoidance by predicting where other traffic participants will be, i.e. tracking obstacle for route planning based on the direction information; page 560 last paragraph teaches tracking based on 3-D point cloud; also see page 565, section IV for tracking, also see Figures 12-14). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the method, apparatus and non-transitory computer storage medium for outputting obstacle information taught by Herley to include obtaining three-dimensional point cloud data collected by various vehicle sensors, determining a target obstacle point cloud based on the three-dimensional point cloud data, and tracking an obstacle corresponding to the target obstacle point cloud for route planning based on the direction information corresponding to the target obstacle point cloud as taught by Barth to detect and track vehicles (Barth, page 570, Conclusion).
Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Herley in view of Barth as applied in claims 1 and 10 above, and further in view of Yang (“A survey of shape feature extraction techniques”, hereinafter Yang).
As to claims 2 and 11, Herley in view of Barth teaches the method and apparatus according to claims 1 and 10.
Herley further teaches wherein the determining a target value of the target obstacle point cloud in a direction indicated by the candidate direction information based on the target obstacle point cloud and a circumscribing rectangle of the target obstacle point cloud in the direction indicated by the candidate direction information comprises: 
performing following target value calculation: 
determining the circumscribing rectangle of the target obstacle point cloud in the direction indicated by the candidate direction information (Herley, para 0073 teaches determining circumscribing rectangle of the convex hull in the candidate direction); 
calculating an area of the determined circumscribing rectangle (Herley, para 0074 teaches calculate area of the circumscribing rectangle);
determining the target value of the target obstacle point cloud in the direction indicated by the candidate direction information based on the calculated area, wherein the target value of the target obstacle point cloud in the direction indicated by the candidate direction information is positively correlated with the calculated area (Herley, para 0074 teaches target value based on the calculated area of the circumscribing rectangle and the minimum area rectangle is the output, i.e. minimum target value i.e. positively correlated).
Herley modified by Barth does not teach
a width-to-length ratio of the determined circumscribing rectangle; 
determining a symmetry point count in the determined circumscribing rectangle of the target obstacle point cloud; and 

However, in the same field of endeavor, Yang teaches
a width-to-length ratio of the determined circumscribing rectangle (Yang, page 48, section 2.4.2 teaches width to length ratio)
determining a symmetry point count in the determined circumscribing rectangle of the target obstacle point cloud, wherein the symmetry point count is a number of symmetry points in the determined circumscribing rectangle with respect to a geometric center line of the determined circumscribing rectangle in a long side direction  (Yang, page 48, section 2.4.1 teaches principal axes and the principal axis representing the direction of the target object, i.e. when the bounding rectangle is aligned with the principal axis, more points on the rectangle are symmetrical about the principal axes, i.e. symmetry point count higher, better alignment between target point cloud and the bounding rectangle, which is negatively correlating).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the method and apparatus taught by Herley and modified by Barth to include a width-to-length ratio of the determined circumscribing rectangle and determining a symmetry point count in the determined circumscribing rectangle of the target obstacle point cloud, wherein the symmetry point count is a number of symmetry points in the determined circumscribing rectangle with respect to a geometric center line of the determined Barth, page 570, Conclusion).
Herley modified by Barth and Yang does not explicitly teach:
wherein the target value of the target obstacle point cloud is positively correlated with the width-to-length ratio. 
It would have been an obvious matter of design choice to determine the target value based on the width-to-length ratio and setting a positive correlation between the target value and the width-to-length value since the specification does not disclose or suggest that determining the target value using the width-to-length value and setting the positive correlation between the target value and the width-to-length value is critical for the invention. The target value could be either positively or negatively correlated to the width-to-length ratio for a minimum bounding rectangle, i.e. there are cases a larger width-to-length ratio corresponding to a better fit of the minimum bounding rectangle in practical use.
As to claims 3 and 12, Herley in view of Barth and Yang teaches the method and apparatus according to claims 2 and 11.
Barth further teaches wherein the target obstacle point cloud is set with an associated obstacle type including a motor vehicle or a non-motor vehicle (Barth, page 569, Fig. 14 teaches motor vehicle and non-motor vehicle obstacles; page 569 para 1 teaches modeling an object as 3D point cloud).

Claims 4-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Herley in view of Barth and Yang as applied in claims 3 and 12 above, and further in view of Abelanas (“Best fitting rectangles”, hereinafter Abelanas).
As to claims 4 and 13, Herley in view of Barth and Yang teaches the method and apparatus according to claims 3 and 12.
Herley modified by Barth and Yang further teaches wherein the determining the target value of the target obstacle point cloud in the direction indicated by the candidate direction information based on the calculated area and width-to- length ratio and the determined symmetry point count comprises: 
determining the target value of the target obstacle point cloud in the direction indicated by the candidate direction information based on the calculated area and width-to-length ratio, the determined symmetry point count, wherein the target value of the target obstacle point cloud in the direction indicated by the candidate direction information is positively correlated with the calculated area and width-to-length ratio, and is negatively correlated with the determined symmetry point count (see claims 2 and 11 above);
the target point cloud is motor vehicle (Barth, page 569, Fig. 14 and para 1).
Herley modified by Barth and Yang does not teach:
defining an average value of first distances of points in the target obstacle point cloud as a first distance average value, 
wherein the first distance of a point in the target obstacle point cloud is a minimum value of distances from the point to four sides of the determined smallest circumscribing rectangle; and 
determining the target value based on the determined first distance average value,
However, in the same field of endeavor, Abelanas teaches the first distance and determining the target value based on the determined first distance average value (Abelanas, page 3, lines 1-7 teaches the distance between a point and a rectangle boundary is the minimum distance from the point to the boundaries, i.e. first distance; page 3, lines 8-13 teaches best fitting rectangle is the distance from the point to the boundary minimized).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the method and apparatus taught by Herley and modified by Barth and Yang to include the first distance and determining the target value based on the determined first distance average value as taught by Abelanas to provide a solution for finding best fitting rectangular shapes for a set of points (Abelanas, page 2, lines 21-23).
As to claims 5 and 14, Herley in view of Barth, Yang and Abelanas teaches the method and apparatus according to claims 3 and 12.
Yang further teaches wherein the determining the target value of the target obstacle point cloud in the direction indicated by the candidate direction information based on the calculated area and width-to- length ratio and the determined symmetry point count further comprises: 
defining an average value of second distances of points in the target obstacle point cloud as a second distance average value, in response to determining the obstacle type of the target obstacle point cloud being the non-motor vehicle (Yang, page 47 section 2.2 teaches axis of least inertia and the square of distance to points on the shape boundary is a minimum; page 46, Fig. 2 teaches a non-motor vehicle), 
wherein the second distance of a point in the target obstacle point cloud is distance from the point to a central axis line segment, and the central axis line segment is a geometric center line of the determined circumscribing rectangle along the direction indicated by the candidate direction information (Yang, page 47 section 2.2 teaches distance to the line segment and the line segment passes centroid of the shape); and 
see claim 2 for calculated area, width-to-length ratio and symmetry point count; Yang, page 47, section 2.2 teaches the axis of least inertia is defined as the line for which the integral of the square of the distances to points on the shape boundary is minimum, i.e. for the best fitting rectangles, the distance of points to the central axis is minimum, i.e., positive correlated).
As to claims 6 and 15, Herley in view of Barth, Yang and Abelanas teaches the method and apparatus according to claims 5 and 14.
Herley further teaches wherein before the outputting the direction information corresponding to the target obstacle point cloud (see claims 5 and 14), the method further comprises: 
defining the direction information corresponding to the target obstacle point cloud as target direction information (Herley, para 0075 teaches outputting minimum area rectangle which carries the direction information; Fig. 5F, 6F shows the minimum area rectangle represents the direction of the target object; also see Fig. 4); 
defining the circumscribing rectangle of the target obstacle point cloud in the direction indicated by the target direction information as a target circumscribing rectangle (Herley, para 0074 teaches circumscribing rectangle for the convex hull having the minimum area is defined as minimum area rectangle which best represents the information of the target object including direction information; also see Fig. 3 and 4); and 
the outputting the direction information corresponding to the target obstacle point cloud comprises: 
outputting the target direction information (Herley, para 0075 teaches outputting minimum area rectangle which carries the direction information; Fig. 5F, 6F shows the minimum area rectangle represents the direction of the target object; also see Fig. 4).
Yang further teaches at least one of: geometric center coordinates, a length or a width of the target circumscribing rectangle (Yang, page 49 teaches centroid coordinates).
As to claims 7 and 16, Herley in view of Barth, Yang and Abelanas teaches the method and apparatus according to claims 6 and 15.
Herley further teaches wherein before the outputting the target direction information and at least one of: geometric center coordinates, a length or a width of the target circumscribing rectangle (see claims 6 and 15), the method further comprises: 
determining a confidence level of the target direction information based on the target obstacle point cloud and the target circumscribing rectangle (Herley, para 0073 teaches circumscribing rectangles along the side of the convex hull; para 0074 teaches the area of the circumscribing rectangle is calculated and circumscribing rectangle for the convex hull having the minimum area is defined as minimum area rectangle, which minimizes background pixels, i.e. minimizes background pixels improves confidence levels). 
Yang, page 49 teaches centroid coordinates).
As to claims 8 and 17, Herley in view of Barth, Yang and Abelanas teaches the method according to claim 7 and 16.
Herley further teaches wherein the determining a confidence level of the target direction information based on the target obstacle point cloud and the target circumscribing rectangle comprises (see claims 7 and 16): 
Abelanas further teaches the first distance between the points and the rectangle boundaries, i.e. the first distance is negatively correlated to the a confidence level, i.e. the smaller the first distance, the higher the confidence level (Abelanas, page 3, lines 1-7 teaches the distance between a point and a rectangle boundary is the minimum distance from the point to the boundaries, i.e. first distance; page 3, lines 8-13 teaches best fitting rectangle is the distance from the point to the boundary minimized).
Herley modified by Barth, Yang and Abelanas does not explicitly teach determining a circumscribing cuboid of the target obstacle point cloud based on the target circumscribing rectangle, in response to determining the obstacle type of the target obstacle point cloud being the motor vehicle; defining an average value of third distances of points in the target obstacle point cloud as a third distance average value, wherein the third distance of a point in the target obstacle point cloud is a minimum value of shortest distances from the point to six sides of the circumscribing cuboid; and determining the confidence level of the target direction information based on the third distance average value, wherein the determined confidence level is negatively correlated with the third distance average value.

As to claims 9 and 18, Herley in view of Barth, Yang and Abelanas teaches the method and apparatus according to claims 8 and 17.
Yang further teaches wherein the determining a confidence level of the target direction information based on the target obstacle point cloud and the target circumscribing rectangle further comprises: 
defining an average value of fourth distances of points in the target obstacle point cloud as a fourth distance average value, in response to determining the obstacle type of the target obstacle point cloud being the non-motor vehicle, wherein the fourth distance of a point in the target obstacle point cloud is a shortest distance from the point to a geometric center line of the target circumscribing rectangle along the direction indicated by the target direction information (Yang, page 47 section 2.2 teaches axis of least inertia and the square of distance to points on the shape boundary is a minimum, i.e. 4th distance; page 46, Fig. 2 teaches a non-motor vehicle) ; and determining the confidence level of the target direction information based on the fourth distance average value, wherein the determined confidence level is negatively correlated with the fourth distance average value (Yang, page 47, section 2.2 teaches the axis of least inertia is defined as the line for which the integral of the square of the distances to points on the shape boundary is minimum, i.e. for the best fitting rectangles (higher confidence level), the distance of points to the central axis is minimum (smaller), i.e. 4th distance is negatively correlated to the confidence level)
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and 35 U.S.C. 101 rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                  
/YUEN WONG/Primary Examiner, Art Unit 3667